Thomas, J.
The only question in this case was to whom the credit was originally given—to whom the sale was made. That was an issue of fact, and not of law. Upon that issue, the entries in the book of the plaintiff were competent and strong evidence, but not conclusive. Such entries are not written contracts, but the private memoranda of the party; becoming, under an exception to the general rules, with the aid of the suppletory oath of the party, competent evidence of sale and delivery.
The plaintiff offered to show that the entry was made in this mode at the defendant’s own request. This did not contradict the entry; it but explained it. Had it been offered to show that the entry was erroneously made, we do not see that any legal exception could be taken to it.

Exceptions overruled.